EXHIBIT 10.1


 
 Assignment of Deposit Account




Dated as of   May 15, 2012_


__M-tron Industries, Inc. (“Mtron”) and Piezo Technology, Inc. (“PTI”), together
known and doing business as “MtronPTI”__, whose address is __2525 Shader Road,
Orlando, Florida 32804__ (the "Assignor"), pledges, assigns, transfers and
grants a security interest to JPMorgan Chase Bank, N.A., whose address is 450 S
Orange Avenue, Floor 10, Orlando FL 32801(together with its successors and
assigns, the "Bank") in the Account (as defined below) owned by the Assignor,
all of the Account in which Assignor has rights or power to transfer rights and
all of the Account in which the Assignor later acquires ownership, other rights
or the power to transfer rights. "Account" means each and all of account
#__XXXXXXXXX__, any interest, additions and proceeds due or to become due on the
Account and any substitutions, which Account is held at JPMorgan Chase Bank,
N.A. (together with its successors and assigns, "Financial Institution") and
includes all of the above described deposits, deposit accounts, payment
intangibles, financial assets and other obligations of the Financial
Institution, whether they are deposit accounts, negotiable or non-negotiable or
book entry certificates of deposit, book entry investment time deposits, savings
accounts, money market accounts, transaction accounts, time deposits, negotiable
order of withdrawal accounts, share draft accounts, demand deposit accounts,
instruments, general intangibles, chattel paper or otherwise, and all funds held
in or represented by any of the foregoing, and any successor Account howsoever
numbered, and all Accounts issued in renewal, extension or increase or decrease
of or replacement or substitution for any of the foregoing; and all promissory
notes, checks, cash, certificates of deposit, passbooks, deposit receipts,
instruments, certificates and other records from time to time representing or
evidencing the Account described above and any supporting obligations relating
to any of the foregoing property.


This Assignment secures the payment and performance of the Liabilities. The term
"Borrower" in this Assignment means each and all of M-Tron Industries, Inc. and
Piezo Technology, Inc.


Control Agreement with Financial Institution and Power of Attorney. The Bank’s
presentation of a copy of this Assignment including the Notice of Assignment and
Acknowledgment and Control Agreement ("Notice") to the financial institution
holding or issuer of the Account, including Financial Institution, is the
Assignor's authentication of an irrevocable instruction to that financial
institution or issuer now or hereafter maintaining the Account to follow the
Bank’s instructions with respect to any of the Account without the Assignor’s
further consent concerning (1) the payment or reinvestment of cash dividends,
dividends or distributions and (2) the redemption, transfer, sale or any other
disposition or transaction concerning the Account or the income and principal
proceeds, substitutions and reinvestment of Account and (3) any other matter
relating to the Account. The Bank is given an irrevocable power of attorney
coupled with an interest that survives death or disability of the Assignor to
execute any control agreement in the Assignor’s name with the Financial
Institution or other institution or issuer in form and substance satisfactory to
the Bank and to perform any obligation of the Assignor under this Assignment.
The Assignor also irrevocably authorizes and directs each financial institution
or issuer including the Financial Institution to send all notices, statements
and all other communications concerning the Account to the Bank upon request of
the Bank. The Bank is authorized at any time to restyle the Account or any
portion thereof in its name or its nominee’s name. Each financial institution
and issuer, including Financial Institution, is directed to follow all of the
Bank's instructions without investigating the reason for any action taken by the
Bank or the existence of any default and may rely on the instructions of the
Bank without any liability to the Assignor. The rights and powers granted to the
Bank in this Assignment are powers coupled with an interest and will neither be
affected by the death, dissolution, termination of existence or bankruptcy of
the undersigned nor by the lapse of time.


Liabilities. The term "Liabilities" in this Assignment means all debts,
obligations, indebtedness and liabilities of every kind and character of each
and any of the parties named as Borrower whether individual, joint and several,
contingent or otherwise, now or hereafter existing in favor of the Bank
including without limitation, all liabilities, interest, costs and fees, arising
under or from any note, open account, overdraft, credit card, lease, Rate
Management Transaction, letter of credit application, endorsement, surety
agreement, guaranty, acceptance, foreign exchange contract or depository service
contract, whether payable to the Bank or to a third party and subsequently
acquired by the Bank, any monetary obligations (including interest) incurred or
accrued during the pendency of any bankruptcy, insolvency, receivership or other
similar proceedings, regardless of whether allowed or allowable in such
proceeding, and all renewals, extensions, modifications, consolidations,
rearrangements, restatements, replacements or substitutions of any of the
foregoing. The term "Rate Management Transaction" in this Assignment means any
transaction (including an agreement with respect thereto) that is a rate swap,
basis swap, forward rate transaction, commodity swap, commodity option, equity
or equity index swap, equity or equity index option, bond option, interest rate
option, foreign exchange transaction, cap transaction, floor transaction, collar
transaction, forward transaction, currency swap transaction, cross-currency rate
swap transaction, currency option, derivative transaction or any other similar
transaction (including any option with respect to any of these transactions) or
any combination thereof, whether linked to one or more interest rates, foreign
currencies, commodity prices, equity prices or other financial measures.

 
 

--------------------------------------------------------------------------------

 

Representations, Warranties and Covenants. The Assignor represents, warrants and
covenants that it will not withdraw any moneys from the Account and that it has
not and will not assign the Account or any part of it. The passbook, certificate
or other evidence of the Account has been delivered to the Bank. If at any time
any part of the Account includes an International Banking Facility Time Deposit
(as defined in Regulation D of the Board of Governors of the Federal Reserve
System), any extensions of credit made by the Bank in reliance on this
Assignment and that part of the Account shall be used only to support the
undersigned's non-U.S. activities and that of its foreign affiliates.


Default/Remedies. If any of the Liabilities are not paid at maturity, whether by
acceleration or otherwise, or if an event of default or default occurs, under
the terms of any agreement related to any of the Liabilities, then the Bank
shall have the right immediately, without notice, at the Bank's option, to
withdraw (even if any early withdrawal penalty is imposed as a result) all or
any portion of the Account and apply those moneys to the Liabilities whether or
not the Liabilities have been declared to be due and owing, provided that, to
the extent any Liabilities consist of extensions of credit to the Borrower by
the issuance of letters of credit or other like obligations of the Bank to third
parties which have not then been utilized, such proceeds shall be held by the
Bank in a cash collateral account as security for the Liabilities.


Pledge. If the Assignor is not liable for all or any part of the Liabilities,
then the Assignor agrees that:


1.  
If any moneys become available from any source other than the Account that the
Bank can apply to the Liabilities, the Bank may apply them in any manner it
chooses, including but not limited to applying them against obligations,
indebtedness or liabilities which are not secured by this Assignment.

2.  
The Bank may take any action against the Borrower, the Account or any other
collateral for the Liabilities, or any other person or entity liable for any of
the Liabilities.

3.  
The Bank may release the Borrower or any other obligor from the Liabilities,
either in whole or in part, or release the Account in whole or in part or any
other collateral for the Liabilities, and need not perfect a security interest
in the Account or any other collateral for the Liabilities.

4.  
The Bank does not have to exercise any rights that it has against the Borrower
or anyone else, or make any effort to realize on the Account or any other
collateral for the Liabilities, or exercise any right of setoff.

5.  
Without notice or demand and without affecting the Assignor's obligations
hereunder, from time to time, the Bank is authorized to: (a) renew, modify,
compromise, rearrange, restate, consolidate, extend, accelerate or otherwise
change the time for payment of, or otherwise change the terms of the Liabilities
or any part thereof, including increasing or decreasing the rate of interest
thereon; (b) release, substitute or add any one or more sureties, endorsers, or
guarantors; (c) take and hold other collateral for the payment of the
Liabilities, and enforce, exchange, substitute, subordinate, impair, waive or
release any such collateral; (d) proceed against the Account or any other
collateral for the Liabilities and direct the order or manner of sale as the
Bank in its discretion may determine; and (e) apply any and all payments
received by the Bank in connection with the Liabilities, or recoveries from the
Account or any other collateral for the Liabilities, in such order or manner as
the Bank in its discretion may determine.

6.  
The Assignor's obligations hereunder shall not be released, diminished or
affected by (a) any act or omission of the Bank, (b) the voluntary or
involuntary liquidation, sale or other disposition of all or substantially all
of the assets of the Borrower, or any receivership, insolvency, bankruptcy,
reorganization, or other similar proceedings affecting the Borrower or any of
its assets, (c) any change in the composition or structure of the Borrower or
any other obligor on the Liabilities, including a merger or consolidation with
any other person or entity, or (d) any payments made upon the Liabilities.

7.  
The Assignor expressly consents to any impairment of any other collateral for
the Liabilities, including, but not limited to, failure to perfect a security
interest and release of any other collateral for the Liabilities any such
impairment or release shall not affect the Assignor's obligations hereunder.

8.  
The Assignor waives and agrees not to enforce any rights of subrogation,
contribution or indemnification that it may have against the Borrower, any
person liable on the Liabilities, or the Account, until the Borrower and the
Assignor have fully performed all their obligations to the Bank, even if those
obligations are not covered by this Assignment.

9.  
The Assignor waives (a) to the extent not prohibited by applicable law, all
rights and benefits under any laws or statutes regarding sureties, as may be
amended, (b) any right the Assignor may have to receive notice of the following
matters before the Bank enforces any of its rights: (i) the Bank's acceptance of
this Assignment, (ii) incurrence or acquisition of any Liabilities, (iii) any
credit that the Bank extends to the Borrower, (iv) collateral received or
delivered, default by any party to any loan papers related to the Liabilities or
other action taken in reliance on this Assignment, and all notices and other
demands of any description, (v) diligence and promptness in preserving liability
against any obligor on the Liabilities, and in collecting or bringing suit to
collect the Liabilities from any obligor on the Liabilities or to pursue any
remedy in the Bank's power to pursue; (vi) notice of extensions, renewals,
modifications, rearrangements, restatements and substitutions of the Liabilities
or any collateral for the Liabilities; (vii) notice of failure to pay any of the
Liabilities as they mature, any other default, adverse change in the financial
condition of any obligor on the Liabilities, release or substitution of any
collateral, subordination of the Bank's rights in any collateral, and every
other notice of every kind that may lawfully be waived; (viii) the Borrower's
default, (ix) any demand, diligence, presentment, dishonor and protest, or (x)
any action that the Bank takes regarding the Borrower, any other person or
entity, the Account, any other collateral for the Liabilities, or any of the
Liabilities, which it may be entitled to contractually, by law or in equity, (c)
any


 
 

--------------------------------------------------------------------------------

 

right it may have to require the Bank to proceed against the Borrower, any
guarantor or other obligor of the Liabilities, the Account or any other
collateral for the Liabilities, or pursue any remedy in the Bank's power to
pursue, (d) any defense based on any claim that the Assignor's obligations
exceed or are more burdensome than those of the Borrower, (e) the benefit of any
statute of limitations affecting the Assignor's obligations hereunder or the
enforcement hereof, (f) any defense arising by reason of any disability or other
defense of the Borrower or by reason of the cessation from any cause whatsoever
(other than payment in full) of the obligation of the Borrower for the
Liabilities, and (g) any defense based on or arising out of any defense that the
Borrower may have to the payment or performance of the Liabilities or any
portion thereof. The Bank may waive or delay enforcing any of its rights without
losing them. Any waiver affects only the specific terms and time period stated
in the waiver.
10.  
The Assignor agrees that to the extent any payment or transfer is received by
the Bank in connection with the Liabilities, and all or any part of such payment
or transfer is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be transferred or repaid by the Bank or
transferred to or paid over to a trustee, receiver or any other person or
entity, whether under any bankruptcy act or otherwise (any such payment or
transfer is hereinafter referred to as a "Preferential Payment"), then this
Assignment shall continue to be effective or shall be reinstated, as the case
may be, and whether or not the Bank is in possession of this Assignment or
whether this Assignment has been marked paid, cancelled, released or returned to
the Assignor, and, to the extent of the payment or repayment or other transfer
by the Bank, the Liabilities or part intended to be satisfied by the
Preferential Payment shall be revived and continued in full force and effect as
if the Preferential Payment had not been made. If this Assignment must be
reinstated, the Assignor agrees to execute and deliver to the Bank any new
assignments and agreements, if necessary or if requested by the Bank, in form
and substance acceptable to the Bank, covering the Account.

11.  
The Assignor agrees to fully cooperate with the Bank and not to delay, impede or
otherwise interfere with the efforts of the Bank to secure payment from the
assets which secure the Liabilities including actions, proceedings, motions,
orders, agreements or other matters relating to relief from automatic stay,
abandonment of property, use of cash collateral and sale of the Bank's
collateral free and clear of all liens.

12.  
The Assignor has (a) without reliance on the Bank or any information received
from the Bank and based upon the records and information the Assignor deems
appropriate, made an independent investigation of the Borrower, the Borrower's
business, assets, operations, prospects and condition, financial or otherwise,
and any circumstances that may bear upon those transactions, the Borrower or the
obligations, liabilities and risks undertaken pursuant to this Assignment; (b)
adequate means to obtain from the Borrower on a continuing basis information
concerning the Borrower and the Bank has no duty to provide any information
concerning the Borrower or other obligor on the Liabilities to the Assignor; (c)
full and complete access to the Borrower and any and all records relating to any
Liabilities now or in the future owing by the Borrower; (d) not relied and will
not rely upon any representations or warranties of the Bank not embodied in this
Assignment or any acts taken by the Bank prior to or after the execution or
other authentication and delivery of this Assignment (including but not limited
to any review by the Bank of the business, assets, operations, prospects and
condition, financial or otherwise, of the Borrower); and (e) determined that the
Assignor will receive benefit, directly or indirectly, and has or will receive
fair and reasonably equivalent value, for the grant of the interest in the
Account to the Bank. By entering into this Assignment, the Assignor does not
intend: (i) to incur or believe that the Assignor will incur debts that would be
beyond the Assignor's ability to pay as those debts mature; or (ii) to hinder,
delay or defraud any creditor of the Assignor. The Assignor is neither engaged
in nor about to engage in any business or transaction for which the remaining
assets of the Assignor are unreasonably small in relation to the business or
transaction, and any property remaining with the Assignor after the execution or
other authentication of this Assignment is not unreasonably small capital.



Miscellaneous. The Assignor consents to any extension, postponement or renewal
of any Liabilities, the release or discharge of all or any part of any security
for the Liabilities, and the release or discharge or suspension of any rights
and remedies against any person who may be liable for any of the Liabilities.
The Bank does not have to look to any other right, any other collateral, or any
other person for payment before it exercises its rights under this Assignment.
The Assignor's obligations to the Bank under this Assignment are not subject to
any condition, precedent or subsequent. If more than one person or entity signs
this Assignment as Assignor, their obligations, covenants, representations and
warranties are joint and several and the Account includes any property that is
owned by any one or more, individually or jointly with any other person or
entity. This Assignment is binding on the Assignor and its heirs, successors and
assigns, and is for the benefit of the Bank and its successors and assigns. The
use of section headings shall not limit the provisions of this Assignment. The
Assignor authorizes the Bank to take whatever actions, and to execute any
agreement, document or instrument, which the Bank deems necessary or desirable
to accomplish the purposes of this Assignment. A carbon, photographic or other
reproduction of this Assignment is sufficient as, and can be filed as, a
financing statement. The Bank is irrevocably appointed the Assignor's
attorney-in-fact to execute any financing statement on the Assignor's behalf
covering the Account. The Assignor authorizes the Bank to file one or more
financing statements related to the security interests created by this
Assignment and further authorizes the Bank, instead of the Assignor, to sign
such financing statements. Time is of the essence under this Assignment and in
the performance of every term, covenant and obligation contained herein.


Assignment in Addition to Other Assignments. This Assignment is in addition to
and not in substitution or replacement of any other assignment executed by the
Assignor in favor of the Bank, and the Bank's rights under this Assignment and
any such other assignment are cumulative.


Governing Law and Venue. This Assignment shall be governed by and construed in
accordance with the laws of the State of Florida (without giving effect to its
laws of conflicts), and to the extent applicable, federal law, except to the
extent that the laws regarding the

 
 

--------------------------------------------------------------------------------

 

perfection and priority of security interests of the state(s) in which either
the Assignor or any property securing the Liabilities is located, are
applicable. The Assignor agrees that any legal action or proceeding with respect
to any of its obligations under this Assignment may be brought by the Bank in
any state or federal court located in the State of Florida, as the Bank in its
sole discretion may elect. By the execution and delivery of this Assignment, the
Assignor submits to and accepts, for itself and in respect of its property,
generally and unconditionally, the non-exclusive jurisdiction of those courts.
The Assignor waives any claim that the State of Florida is not a convenient
forum or the proper venue for any such suit, action or proceeding.


WAIVER OF SPECIAL DAMAGES. THE ASSIGNOR WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT THE UNDERSIGNED MAY HAVE TO CLAIM OR RECOVER FROM
THE BANK IN ANY LEGAL ACTION OR PROCEEDING ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.


JURY WAIVER. THE ASSIGNOR AND THE BANK (BY ITS ACCEPTANCE HEREOF) HEREBY
VOLUNTARILY, KNOWINGLY, IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE
A JURY PARTICIPATE IN RESOLVING ANY DISPUTE (WHETHER BASED ON CONTRACT, TORT, OR
OTHERWISE) BETWEEN THE ASSIGNOR AND THE BANK ARISING OUT OF OR IN ANY WAY
RELATED TO THIS DOCUMENT. THIS PROVISION IS A MATERIAL INDUCEMENT TO THE BANK TO
PROVIDE THE FINANCING DESCRIBED HEREIN.
 
 



   
Assignor:




         
By:
/s/ R. LaDuane Clifton
   
R. LaDuane Clifton
Chief Accounting Officer
   
Printed Name
Title
 
Date Signed:
May 15, 2012

 
 


The Bank acknowledges that the Account has been assigned to the Bank and is
subject to a lien, security interest, pledge and assignment in the Bank’s favor
and that the Bank has control of the Account and has recorded the Bank’s
interest in the Account in the books and records of JPMorgan Chase Bank, N.A.
and the Bank will follow the Bank’s instructions without the Assignor’s further
consent.



Bank:
 
JPMorgan Chase Bank, N.A.
 
By:
/s/ Taylor Kennedy
   
Taylor Kennedy
Assistant Vice President
   
Printed Name
Title
 














